Miller, J.
The plaintiff in error brought suit against the defendant in error on certain promissory notes, in the district court for the county of Rock, dated at Providence,- Rhode Island, on the 15th day of February, 1833, and to become due in six months thereafter; and it was made to appear by the pleadings and sustained by the evidence, that the defendant came into the Territory about four years before the time when the suit was brought. It was claimed on the part of the plaintiff, that, under the 24th section of the act concerning the time of commencing actions, which provides, that “if at the time when any cause of action mentioned in the act shall accrue against any person, he shall be out of the Territory, the action may be commenced within the time therein limited therefor, after such person shall come into the Territory,” he was not barred of his re*229covery. It is very clear, that if it were not for this provision in the statute, this claim would have been barred in six years.
The plea of the statute of limitations is a plea to the remedy. 13 Pet. 329; 6 Wend. 475; 4 Cow. 528, 530; 1 Gallis. 371; 2 Mason, 351; 14 Pet. 141. A statute of limitation is a mere municipal regulation, founded upon local policy; and a foreign statute cannot be pleaded in our courts. 3 Johns. 263; 13 Pet. 312. The disability which entitles a party to the benefit of the above provision must exist when the right of action accrues ; that is, when the right of action accrues the debtor must be out of the Territory. 5 Cow. 74; 14 Johns. 338; 9 Cow. 296; 5 id. 231; 4 id. 508; 2 id. 626; 17 Johns. 511. Under similar provisions in the statutes of limitation in force in the States of New York and Massachusetts, the courts of those States have decided, that in cases of debts accrued against persons out of those States, who afterward came into those States, the statute of limitations could not be pleaded in bar until the said debtors were in the said States for the term of six years. Dwight v. Clark, 7 Mass. 515; White v. Bailey, 3 id. 271; Byrne v. Crowninshield, 18 id. 263; 3 Johns. 263; Story’s Conflict of Laws, 482 to 488; 1 Pick. 263. In the case of Bulger v. Bache, 11 Pick. 36, where a debt was contracted in a foreign country^ between subjects thereof, who remained there until the debt became barred by the statute of limitations of such country, it was decided that the statute of limitations of Massachusetts could not be pleaded in bar to an action upon the debt, brought within six years after the parties came into that State. v
The judgment of the district court of Eock county, which was in favor of the defendant, must be reversed.